Citation Nr: 0311194	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-45 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.  

2.  Entitlement to an increased (compensable) rating for 
dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  

These matters are before the Board of Veterans' Appeals 
(Board) on an appeal of a July 1996 rating decision of the 
Regional Office (RO) in Los Angeles, California.  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and 
denied entitlement to increased (compensable) evaluations for 
malaria and dermatitis.

In January 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In November 1998 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for PTSD, and remanded the claims of 
entitlement to service connection for PTSD and increased 
(compensable) evaluations for malaria and dermatitis to the 
RO for further development and adjudicative actions.

In November 1998, the Board remanded the claims for 
additional evidentiary development.  That development has 
been completed, and the claims are before the Board once 
again.  

In November 2002 the RO granted entitlement to service 
connection for PTSD with assignment of a 50 percent 
evaluation effective January 11, 1996, the date of claim.  In 
March 2003 the local representative issued a statement on the 
veteran's behalf wherein disenchantment was expressed with 
the evaluation assigned for PTSD.  The Board construes the 
March 2003 statement as a notice of disagreement and such 
matter is addressed in the remand portion of this decision.



FINDINGS OF FACT

1.  The veteran has not suffered from active malaria or 
relapse since military service; he also does not suffer from 
residuals of malaria.  

2.  Residuals of dermatitis, on the basis of the accumulated 
evidence of record to date, to include VA examination reports 
and extensive records of outpatient treatment, are shown to 
involve multiple body areas.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155. 5103, 5103, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.88, 
Diagnostic Code (DC) 6304 (1996 and 2002).  

2.  The criteria for an increased (compensable) rating of 10 
percent have been met.  38 U.S.C.A. §§ 1155. 5103, 5103, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, DC 7806 
(prior to and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the claims file reflects that service connection 
for malaria and dermatitis have been in effect for many 
years.  Service connection for these disorders and 
noncompensable ratings were assigned upon rating action in 
1948.  


Postservice VA records show that malaria and dermatitis were 
only noted by medical history in clinical records in the 
early 1990s.  In April and August 1996, the veteran was 
treated for follow-up of dermatitis which had a history of 50 
years.  In August, the veteran complained of itchy skin.  He 
used a lotion for treatment.  Examination showed multiple 
pigmented papules on the face.  The trunk did not reflect any 
lesions.  Treatment included a prescription for medication 
and the use of soaps and lotions.  

At a personal hearing in January 1997, the veteran provided 
testimony as to the claims on appeal.  He reported that his 
skin condition resulted in itching, and he treated his 
symptoms with an ointment.  Hearing [Hrg.] Transcript [Tr.] 
at 11.  He said that this condition was all over his body, 
and it was something that he had lived with for over 50 
years.  Tr. at 12.  As to the malaria, the veteran said that 
this did not affect him much.  Tr. at 12.  

Subsequently dated VA records include outpatient treatment 
records which reflect that the veteran was seen in August 
1998 for various skin complaints involving dermis papulosis 
nigricans, pruritis, lichen simplex, chronicans involving the 
palms and soles, and folliculitis.  It was noted that he was 
treated with medication.  Treatment for residuals of malaria 
are not indicated in these documents.  

In November 1998, the Board remanded the claims on appeal for 
contemporaneous evaluations.  The requested examinations were 
conducted in February 2001 on a consultative basis.  Upon 
infectious disease examination, the examiner noted that there 
was no evidence of active malaria.  The abdominal examination 
was benign, and there was no ascites, tenderness, 
hepatosplenomegaly, or palpable mass  The bowel sounds were 
normal.  In a May 2001 addendum, it was noted that the result 
of a blood smear showed no evidence of malaria.  

As to dermatitis, VA examination in February 2001 showed that 
the veteran's primary complaint was itching.  The examiner 
reported that there was no evidence of scratching, 
excoriations, or crusting.  

The skin was not dry, scaly, and the only eruptions were 
noted to be on the feet.  There were no ulcerations, 
exudations, systemic, or nervous manifestations.  The only 
dermatitis present was the dermatophytosis involving the 
feet.  Two color photographs were added to the record.  They 
are of the veteran's torso, and do not reflect extensive skin 
symptomatology.  

A VA dermatology record from November 2001 shows that the 
veteran was seen for complaint of having chronic rash on the 
palms bilaterally.  Scaly hyperpigmented patches were 
prescribed.  A follow-up dermatology note dated in January 
2002 reported that the veteran's chronic hand eczema was 
improving with treatment.  Scaly hyperpigmented patches on 
the palms were measured as 6 x 6 cm. on the right and 3 x 3 
cm. on the left.  In April 2002, it was noted that the hand 
eczema was improving slowly with medication.  

Treatment for residuals of malaria was not indicated upon VA 
records dated subsequent to the VA consultation examination 
in February 2001.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

The Board notes that while this claim was pending, the 
applicable criteria in the current matters were amended.  
Where law or regulation changes after a claim has been filed 
or reopened, but before administrative or judicial process 
has been completed, the version more favorable to the veteran 
is applicable, unless otherwise provided by Congress.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board 
must determine whether an increased rating is warranted under 
either the old or the new criteria.  (Note: The Board notes 
that the veteran has been provided with all applicable laws 
and regulations in this regard.)  


Malaria

The severity of the appellant's malaria can be ascertained by 
application of the standards set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, DC 6304.  Under the 
old criteria under DC 6304, a compensable evaluation was 
assigned if the malaria was recently active with one relapse 
in the past year, or, in old cases with moderate disability.  
38 C.F.R. Part IV, DC 6304 (1996).  

Under the new criteria under DC 6304, a 100 percent 
evaluation is assigned when there is an active disease 
process.  Thereafter, the residuals are to be rated under the 
appropriate system, such as liver damage.


Dermatitis

Prior to August 30, 2002, dermatitis was rated by analogy to 
eczema.  38 C.F.R. § 4.118, DC 7806.  By history and 
currently, the veteran's skin disability has been evaluated 
under this code.  Upon reviewing the veteran's symptoms, the 
Board finds that rating by analogy to the aforementioned code 
is both possible and appropriate under 38 C.F.R. § 4.20.

Under the old criteria, DC 7806 provided that eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warranted a noncompensable 
evaluation.  Exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warranted a 10 percent 
evaluation; eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement warranted a 30 
percent evaluation; and eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warranted 
a 50 percent evaluated.

Under the new criteria in effect since August 30, 2002, DC 
7806 provides a noncompensable rating for dermatitis or 
eczema over less than 5 percent of the entire body or less 
than 5 percent of the exposed area affected, and; no more 
than topical therapy required during the past 12-month 
period.  A 10 percent rating requires dermatitis or eczema of 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

A 30 percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and extent of 
severity of the disabilities at issue, thereby precluding a 
need for additional medical file opinion.

More recently, in an August 2002 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish 
entitlement, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

By rating decision dated in July 1996, the September 1996 
statement of the case, and other correspondence of record the 
RO informed the veteran of the laws and regulations governing 
their disposition of his claims, and clearly outlined their 
development of the record and application of pertinent 
governing criteria.  In October 2002 the RO issued a 
supplemental statement of the case wherein it furnished the 
provisions of the new law and clearly indicated that it had 
fully considered them and applied to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  As noted above, the RO has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issues 
consistent with the Board's remand directives when it issued 
a supplemental statement of the case in October 2002, at 
which time VCAA was fully considered and applied.


Increased Evaluations

Malaria

As to service-connected malaria, it is clear from the medical 
evidence of record that there has been no active disease 
process for many, many years, since military service in the 
mid 1940s.  The medical evidence of record does not indicate 
any relapses whatsoever since the 1940's or residuals of 
malaria.  This includes recent examination in 2001.  
Furthermore, the veteran testified in 1997 that he really had 
experienced no effects from his inservice bout with malaria.  

Therefore, neither the old nor the new criteria are more 
favorable to the veteran's claim.  There exists no basis upon 
which to predicate a grant of entitlement to an increased 
(compensable) evaluation for malaria as neither of the 
requisite criteria (old or new) have been met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Dermatitis

As to service-connected dermatitis, it is the Board's 
determination that the old criteria are more beneficial to 
the veteran's claim, warranting a 10 percent rating.  While 
examination in February 2001 shows only minimal symptoms on 
the veteran's feet, a review of the evidence as a whole, 
reflects that the veteran has been seen in recent years for 
ongoing and significant skin problems over various areas of 
the body.  It is noted that his condition has improved with 
medication, but on a very slow and gradual basis.  With 
consideration of 38 C.F.R. § 3.102 and 4.7, it is the Board's 
conclusion that the veteran's skin condition warrants a 10 
percent evaluation pursuant to the DC 7806 criteria, in 
effect prior to August 30, 2002.  

As to the next higher evaluation of 30 percent under the 
previous criteria for rating dermatological disorders, the 
Board finds that the medical documentation of record is 
devoid of extensive lesions and marked disfigurement.  With 
respect to the next higher evaluation of 30 percent under the 
revised criteria, the Board finds that dermatitis has not 
been shown, by the medical evidence of record, to cover 20 to 
40 percent of the veteran's entire body or 20 to 40 percent 
of the exposed areas affected. Nor has there been shown a 
need of systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a past 12-month 
period.

The Board finds that the granted 10 percent evaluation under 
the previous rating criteria more closely approximate the 
current nature and extent of severity of the veteran's 
dermatitis.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased (compensable) rating for malaria 
is denied.  

Entitlement to an increased (compensable) evaluation of 10 
percent for residuals of dermatitis is granted, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board reported earlier, the RO granted entitlement to 
service connection for PTSD with assignment of a 50 percent 
evaluation when it issued a rating decision in November 2002.  
In March 2003 the veteran's local service representative 
filed a notice of disagreement with the 50 percent evaluation 
assigned for PTSD.

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement has been filed, the claimant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  A remand is required in this 
case because the appellant has not been provided with an SOC 
pertaining to the issue of entitlement to an increased 
evaluation for PTSD.

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the veteran and 
his representative an SOC addressing the 
issue of entitlement to an initial 
evaluation in excess of 50 percent for 
PTSD.

3.  The RO should also advise the 
appellant of the need to timely file a 
substantive appeal to the Board if he 
desires appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

